Citation Nr: 1418198	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  12-00 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for arthritis, including as a result of herbicide exposure.

4.  Entitlement to service connection for mitral regurgitation (heart condition), including as a result of herbicide exposure. 


REPRESENTATION

Appellant represented by:	Cathy L. Greiner, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and S.W.


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2011 and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In April 2012, the Veteran and S.W. testified at a hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  A transcript of their testimony is associated with the claims file.  

The Board notes that the Veteran has failed to identify a specific area of his body related to his claim of entitlement to service connection for arthritis.  Accordingly, upon review of the medical and lay evidence of record, and in order to provide the Veteran with the benefit of the doubt, the Board has interpreted his claim to encompass claims of arthritis of the lumbar spine, knees, and shoulders.  

The issues of entitlement to service connection for a heart condition, including as a result of herbicide exposure, and entitlement to service connection for bilateral hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has not had PTSD at any time during or contemporaneous to the filing of his claim. 

2.  The Veteran's arthritis is not related to an injury, event, or disease in service, to include herbicide exposure.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2013).

2.  The criteria for entitlement to service connection for arthritis, including as a result of herbicide exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is warranted.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  The VCAA applies to the instant claim. 
 
The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 
 
In the instant case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2010.  The letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran of how ratings and effective dates are assigned. 
 
VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service and VA treatment records and associated them with his claims file.  The claims file also includes private treatment records relevant to the issues on appeal.  

The Board concludes an examination is not needed with respect to the Veteran's service connection claim for arthritis.  In disability compensation claims, VA must provide a VA medical examination prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifested during an applicable presumption period for which the veteran qualifies, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence of record for VA to make a decision on the claim.  Id.; 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With respect to the third factor above, the United States Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  McLendon, 20 Vet. App. at 83.  As discussed in more detail below, the Board believes there is no credible lay or medical evidence establishing that the Veteran's arthritis manifested to a compensable degree within one year of leaving service, or that his arthritis is related to an event, injury, or disease in service, to include exposure to herbicides.  Thus, VA is not required to provide the Veteran with a VA examination in conjunction with his arthritis claim.

In November 2010, VA afforded the Veteran an adequate examination with respect to his PTSD claim and obtained adequate expert opinions in November 2010 and December 2010.  The examiner interviewed the Veteran, provided a detailed description and considered the relevant history of his reported symptoms, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure the examination is adequate).

At his April 2012 Board Hearing, the Veteran asserted that the November 2010 examination and opinion were inadequate.  Specifically, the Veteran stated that he was not completely forthright and honest with the examiner regarding his symptoms and thus the examiner did not have a complete picture of the relevant evidence upon which to base his conclusions.  The Board notes, however, that the symptoms described by the Veteran at the hearing mirror those reported and examined in the November 2010 VA examination as included in the examiner's written report.  Specifically, at the hearing, the Veteran and his wife described symptoms consisting of waking up in the night and jumping, nightmares, memory loss following nightmares, and frequently getting up in the night to check the house.  They also testified that the Veteran abused alcohol and was estranged from his family for several years following his separation from service, resulting in marital problems.  The Veteran's wife further stated that he stopped drinking alcohol several years ago and that as a result their marriage greatly improved and is in a positive state. 

The November 2010 VA examination report contains a detailed description of the Veteran's symptoms as reported upon interview, specifically consisting of marital difficulties early in his marriage due to excessive socializing and drinking, easily distracted, sleep impairment, early waking and jumping in the night, recurrent distressing dreams related to service 2 to 3 times a week, irritability, and recollection of Vietnam experiences.  The examiner additionally conducted an examination of the Veteran's remote, recent, and immediate memory, which was found to be normal.  

The Board finds that the November 2010 VA examiner adequately considered the Veteran's symptoms associated with his claim for PTSD.  In addition, the examiner specifically relied on the reported symptoms and examination findings in opining that the Veteran does not have clinical impairment in functioning  warranting a diagnosis of PTSD or other psychological disorder, providing a clear rationale for the conclusions reached.  Accordingly, the Board finds that the November 2010 VA examination is adequate.  See id.

Finally, as noted above, the Veteran was afforded a hearing before the undersigned Veterans Law Judge during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Moreover, the testimony of the Veteran, to include the questions posed by the VLJ and the Veteran's attorney, focused on the elements necessary to substantiate the current appellate claims.  Notably, neither the Veteran nor his attorney presented testimony or argument on the issue of service connection for arthritis; however, the VLJ explicitly stated that the issue was on appeal and offered the Veteran an opportunity to provide testimony in support of his claim.  Significantly, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearings.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) have been satisfied.   

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. §3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

II.  Merits of the Claim

Service connection may be granted for a disability resulting from a disease or injury incurred in active service, or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Generally, to establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  To make this determination, the Board must consider all the evidence of record and make appropriate determinations of competency, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board recognizes that lay evidence concerning onset and a history of symptoms during or after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Some chronic diseases may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  

In this case, arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

II.A.  PTSD

Establishing service connection for PTSD in particular requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  Id., see also 38 C.F.R. § 4.125(a) (2013).  

As an initial matter, service connection presupposes a diagnosis of a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A "current disability" means a disability shown by competent medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).  With respect to the existence of a present disability, the competent and probative evidence of record shows that the Veteran does not currently have a diagnosis of PTSD, nor was he diagnosed with PTSD contemporaneous to the filing of his claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The Veteran's service treatment records do not include treatment for or diagnoses of any mental health disorder.  Private and VA treatment records associated with the claims file similarly do not note treatment for or diagnosis of PTSD or any other psychiatric disorder.  In November 2010, the Veteran underwent an examination by a VA psychiatrist.  The examiner specifically found that the Veteran does not meet the DSM-IV criteria for a diagnosis of PTSD.  In coming to this conclusion, the psychiatrist reviewed the Veteran's claims file and medical history, interviewed the Veteran, and conducted several medical evaluations.  Though the psychiatric examination revealed that the Veteran experienced in-service stressors consisting of combat trauma, and that he has symptoms related to such stressors including sleep disturbance and recurrent distressing dreams of the event, the examiner specifically noted that the Veteran's symptoms do not rise to the level of clinical impairment to warrant a diagnosis of a psychological disorder.  

As the Veteran lacks a current medical diagnosis of PTSD or any other psychiatric disorder, the first element of service connection for PTSD has not been established.  Therefore, the Board finds that the Veteran is not entitled to service connection for PTSD. 

II. B. Arthritis

As a preliminary matter, the nexus requirement of a service connection claim may be satisfied by evidence that a chronic disease subject to presumptive service connection manifested itself to a compensable degree within the applicable presumptive period following separation from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. § 3.307.  Arthritis is a listed chronic disease for purposes of presumptive service connection, and the applicable presumptive period is one year from service.  38 C.F.R. § 3.307(a)(3). As discussed below, the Veteran's arthritis did not manifest to a compensable degree within one year from separation form active service.  Therefore, presumptive service connection is not warranted.  Id.

The Veteran's service treatment records are absent of any complaints, treatment, or diagnoses of back, shoulder, or knee arthritis.  The Veteran underwent examinations upon entry in August 1970 and upon separation in January 1973.  No relevant abnormalities were noted, and the Veteran marked "no" to the questions of whether he currently or had ever had arthritis, bone, joint or other deformity, painful or 'trick' shoulder or elbow, or back trouble of any kind.  Upon physical examination at entry and separation, the examiner noted that the Veteran's spine, upper extremities, and lower extremities were all normal.  

Post-service VA treatment records reflect that when the Veteran first sought care from VA in 2005, he reported that he sustained a compression fracture of his back in 1969 and currently had chronic low back pain at that location.  Notably, the Veteran did not report, nor does the medical record reflect a date of onset of the chronic low back pain.  A January 2009 private treatment record reflects that the Veteran was first diagnosed with lumbar degenerative disc disease (DDD) following a fall incurred at his place of employment.  This was over 35 years after separating from active duty.  A June 2009 VA treatment record additionally noted that the Veteran complained of pain to the left shoulder, left ribs, and left knee, and reported onset of several years prior.  In January 2010, the Veteran's private doctor further noted that since his fall in January 2009, the Veteran has had increased upper lumbar and lower thoracic central pain, as well as trouble with his knees bilaterally, and was diagnosed with exacerbation of chronic DDD of the lumbar thoracic spine and a history of remote compression fracture, and chronic osteoarthritis and/or bursitis of the knee, bilaterally.  An August 2010 VA treatment record lists the Veteran's medical problems to include unspecified osteoarthrosis and degenerative joint disease (DJD).  A March 2010 private treatment record stated that the Veteran has a history of arthritis in his knees and left shoulder, but provided no date of onset.  

As there is no competent medical or lay evidence noting onset of arthritis within one year of the Veteran's January 1974 separation from active service, presumptive service connection for arthritis as a chronic disease is not warranted.  In addition, the Veteran has not alleged that there has been continuity of symptomatology of arthritis symptoms since service, nor has the medical evidence of record reflected continuous joint pain or arthritis symptoms since the Veteran's separation.  As such, service connection on a direct basis through continuity of symptomatology is similarly not warranted.  

In his December 2011 VA Form-9, the Veteran additionally asserted that his arthritis conditions were incurred as a result of herbicide exposure during service.  Certain listed diseases are subject to presumptive service connection for herbicide exposed Veterans.  Exposure to herbicides, including Agent Orange, is presumed for Veterans who served in Vietnam between January 9, 1962, and May 7, 1975.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  A review of the Veteran's service records indicates that he served in the Republic of Vietnam from August 1971 to March 1972.  Thus, it is presumed that he was exposed to herbicides.  Arthritis is not a presumptive condition for herbicide exposed Veterans.  See 38 C.F.R. § 3.309(e).  Thus, entitlement to presumptive service connection for arthritis as a result of herbicide exposure is not warranted.  

The Veteran may still establish entitlement to direct service connection by independently showing a nexus between arthritis and herbicides.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  However, in the present case, there is no competent and credible evidence of such a link.  The Veteran has expressed his belief in the existence of a nexus, but the Veteran is not competent to render that opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In addition, the Veteran's VA and private treatment records do not contain any opinion or notation linking the Veteran's arthritis to any event, injury, or disease in service, to include herbicide exposure.  Moreover, the considerable time period between service and the initial complaints of arthritis weighs heavily against the claim.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and thus service connection for arthritis is not warranted.  

In reaching these conclusions, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claims.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2013). 


ORDER

Entitlement to service connection for PTSD is denied. 

Entitlement to service connection for arthritis, including as a result of herbicide exposure, is denied. 


REMAND

Remand is necessary so that an addendum opinion may be obtained addressing the likelihood that the Veteran's diagnosed mitral regurgitation is causally related to his active service.  In the October 2010 VA examination, the examiner conducted a cardiac examination and provided a diagnosis of mitral regurgitation, moderate in severity.  He specifically noted that the Veteran's mitral regurgitation is not related to or caused by ischemic heart disease; however, the examiner failed to provide an opinion as to whether it is at least as likely as not that the Veteran's mitral regurgitation is related to his military service on a direct basis or as a result of herbicide exposure.  Thus, an addendum is necessary to ensure the proper opinions have been obtained.

Remand is additionally necessary in order to afford the Veteran with a new VA examination with respect to his hearing loss claim.  Service connection for hearing loss may be granted where there is credible evidence of significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes (i.e., 38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  It is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, or even within the one-year presumptive period following discharge.  

The Veteran was provided with a VA examination in November 2010.  Upon review of the claims file and examination of the Veteran, the examiner noted that the Veteran's August 1970 induction examination revealed mild hearing loss at all frequencies of the right ear, and borderline normal hearing in the left ear.  The examiner opined that the Veteran's current bilateral hearing loss disability "was less likely as not caused by or a result of military service based upon normal hearing test results bilaterally having been obtained upon Separation."  

The Court has held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service, if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  Hensley, 5 Vet. App. at 157.  As the examiner improperly relied on the lack of evidence of hearing loss at separation, the November 2010 VA examination is inadequate, and the Veteran must be afforded a new examination.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

An aggravation opinion regarding the Veteran's pre-existing bilateral hearing loss must additionally be obtained on remand.  A pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2013).  The evidence shows that the Veteran's right ear hearing loss disability pre-existed his military service.  This finding is based on the Veteran's August 1970 entrance examination, which shows auditory thresholds above normal levels bilaterally.  The Veteran had right ear hearing loss that pre-existed service, as demonstrated by the 30 decibel (db) auditory thresholds at 500 Hertz (Hz), 1000 Hz, 2000 Hz, and 4000 Hz, which meets VA standards for a hearing loss disability.  38 C.F.R. § 3.385 (2013).  The Veteran also had defective hearing in his left ear that pre-existed service, as demonstrated by the 25 db auditory thresholds at 500 Hz, 1000 Hz, and 2000 Hz.  See Hensley, 5 Vet. App. at 157 (noting that the threshold for normal hearing is 0 to 20 db and that defective hearing is characterized by hearing acuity which is greater than 20 db).  The examiner additionally noted the results in the section documenting defects and diagnoses, and assigned a score of 2 to the Hearing and Ears portion of the Military Physical Profile Serial System, indicating a medical condition or physical defect that may require some activity limitations.  Thus, as the Veteran had bilateral hearing loss that preexisted service and was noted upon entry, entitlement to service connection may be granted if the pre-existing condition was aggravated by service.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. § 3.306 (2013). 

The November 2010 examiner failed to provide an opinion as to whether the Veteran's pre-existing hearing loss underwent a worsening in service, and if so, whether it was aggravated beyond that which would be due to the natural progression of the disease.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (holding that if preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but may bring a claim for service-connected aggravation of that disorder).  Based on the foregoing, the Board finds that upon completion of the new audiological VA examination, the examiner must provide an opinion addressing whether the Veteran's pre-existing hearing loss was aggravated during service. 


Accordingly, the case is REMANDED for the following action:

1.  Return the claims file and a copy of this Remand to the October 2010 VA compensation examiner (or suitable substitute if that examiner is unavailable).  The examiner is asked to review the claims file and provide an opinion on whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's mitral regurgitation had onset during his active service or was caused by his active service, to include as a result of herbicide exposure.  

The examiner must provide a complete rationale for any and all conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

2.  Schedule the Veteran for a VA examination conducted by a medical provider skilled in the diagnosis and treatment of hearing loss.  The claims file, including a copy of this Remand, must be provided to the examiner for review.  While review of the entire file is required, attention is invited to the following particular records:

(a)  The Veteran's August 1970 entrance examination including audiometer results constituting bilateral hearing loss and assigning a score of 2 to the Hearing and Ears portion of the Military Physical Profile Serial System; and

(b)  The Veteran's January 1973 separation examination and audiometer results noting auditory thresholds of 0 db at 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz, 4000 Hz, and 6000 Hz, bilaterally. 

Following review of the claims file and examination, the examiner should provide an opinion as to whether the Veteran's pre-existing bilateral hearing loss increased in severity as a result of his service, and if so, whether such increase was beyond its natural progression.

The examiner should provide a complete rationale for any opinions provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

3.  After ensuring that the requested actions are completed, readjudicate the claims on appeal.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


